Case: 21-40890     Document: 00516239352         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-40890                    March 15, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chidindu Okeke,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:21-CR-253-14


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Chidindu Okeke appeals the district court’s denial of his motion to
   revoke the magistrate judge’s order that he be detained pending trial. Okeke
   is charged with conspiracy to commit wire fraud in violation of 18 U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40890      Document: 00516239352           Page: 2    Date Filed: 03/15/2022




                                     No. 21-40890


   § 1343 and conspiracy to commit money laundering in violation of 18 U.S.C.
   § 1956(h).
          Absent an error of law, we will uphold a pretrial detention order if it is
   supported by the record, “a deferential standard of review that we equate to
   the abuse-of-discretion standard.” United States v. Rueben, 974 F.2d 580, 586
   (5th Cir. 1992) (internal quotation marks and citation omitted). Questions of
   law are reviewed de novo, United States v. Olis, 450 F.3d 583, 585 (5th Cir.
   2006), and factual findings are reviewed for clear error, United States v. Aron,
   904 F.2d 221, 223 (5th Cir. 1990).
          A judicial officer may order a defendant detained pending trial if he
   finds by a preponderance of the evidence that “no condition or combination
   of conditions will reasonably assure the appearance of the person” or by clear
   and convincing evidence that “no condition of combination of conditions will
   reasonably assure . . . the safety of any other person and the community.” 18
   U.S.C. § 3142(e); see United States v. Fortna, 769 F.2d 243, 250 (5th Cir.
   1985). Relevant factors that the district court must consider in determining
   whether an individual is a flight risk or a danger to community include (1) the
   nature and circumstances of the charged offense, (2) the weight of the
   evidence against the person, (3) the person’s history and circumstances, and
   (4) the nature and seriousness of the danger to any person or the community.
   § 3142(g); Rueben, 974 F.2d at 586.
          Noting the nature of the offense and the evidence adduced at the
   detention hearing, the district court found that, based upon a preponderance
   of the evidence, Okeke posed a “serious flight risk” and that there was “no
   condition or combination of conditions on which [Okeke] could be released
   which would reasonably assure [his]presence at trial.”
          Okeke’s appellate arguments fail to show an abuse of discretion in the
   district court’s findings for the following reasons. Contrary to Okeke’s




                                          2
Case: 21-40890      Document: 00516239352          Page: 3   Date Filed: 03/15/2022




                                    No. 21-40890


   assertions, neither the fact that he is a non-violent offender with no criminal
   history nor the fact that pretrial services recommended release with
   conditions precluded an order of pretrial detention. See § 3142(g); Rueben,
   974 F.2d at 586. Further, counsel’s experience with his prior clients, the
   Government’s purported practice of requesting detention for non-violent
   offenders, and the Government’s purported failure to timely turn over
   discovery in this case are not relevant to a § 3142(g) inquiry or our review on
   appeal.   In addition, Okeke’s arguments regarding dangerousness are
   inapposite to the reasons for the district court’s ruling as the district court
   did not find that he was a danger to any person or the community.
          Finally, as noted by the Government, Okeke offers no meaningful
   argument that the evidence relied upon by the district court in denying his
   motion fails to show, by a preponderance of the evidence, that he was a flight
   risk and that there was no condition or combination of conditions that would
   reasonably assure his appearance at trial. See § 3142(e). Accordingly, he fails
   to show that the district court abused its discretion by denying his motion to
   revoke pretrial detention. See Rueben, 974 F.2d at 586. The district court’s
   denial of the motion is AFFIRMED.




                                          3